Case 2:19-cv-11377-JTM-JVM Document 1-3 Filed 06/26/19 Page 1 of 13


                                                                                                                     ~'@ 4 iii
                                                                                                                     ~" r ''-

                              CIVILDISTRICT COURT ROR THE PARTSI3 OP ORLEANS                                                     ^ ~ ~,

                                                    STATE OF LOUISIANA
                                                                                                                CI`'di!   ,~__
               NO.2019-6195                               DNISION "A"                                        6,
                                                                                                    SECTIO~1~,R1CT    CCUt~.i


                                            ERIC LASSAII2, PA'I'1[2ICIA TASSA IR
                                             AND T~LEJACKS & TffiNGS, INC.


                                                            VERSUS

                          CITY OF' NEW ORLEANS AND ARS ALEUT REM~DIATION, LLC

               FITTED:                                              +~4CLSE1' ~;irF1.,1.F.G tdr:.FnL~{iht

                                                                    alt';~ I,l~,~fl l:iIr~RT~_~ of ni n

                                           PLA.INTII+FS' MOT'I(          A~f7=~ItI~~1R1Ra i_i~ - F; r r P•,9 ar_r.


                                          IDENTIFY AND PRE w, - -. ~ ~':
                                                                       ~!`I:D~~e`I:`--
                                                                                   r ~~----

               EXPEDITED HEAItTNG 12EOiJEST~D: Exped~t,~e~onsideration o~'~his motion is
               necessary due to the immediate health threat pq~~4~ itA,;~undreds o~' _ eiv~~leanians who
                                                                                           G~ Ca~.~.
               live, work and attend school in close proximity to-th~3A.QQblacl~            owe'r~~e~ e~f~in New
               Orleans, Louisiana.                                  ~' 3•~? hl~i m G?r 2i~i'1~ _ ~_lF ~~ ~~:~     ---
                                                                   ~a ra n,J T „tat      ;,;5 r,
                      NOW INTO COURT, through undersign~~~s~~~ p~o~e~P~~ip~~ Eric Lassair, et al.,
                                                                   E+alanc~ C~u=       ~ n n~_l
               individually and on behalf of a class of persons sux~J,~~yFs~at~d, who~e~p~ejtfully move the Court

               to issue an emergency Order to safeguard the h~a'~'fl3;~a{fetry~r~c~~~Etf~.r~ of the Plaintiffs an
                                                                   Ch~ci; ~     2~,:,   ;~~ ~.pCi

               putative class members, who are residents, home owners, and business owners in the Gert Town

               neighborhood located in close proximity to the 3~~90'UYa~ck-of-L-ov~erline-~i~ee-t-i~-Neu•-9~leancr
                                                                    am                              Gt;argeu'        raid   t~a~

               Louisiana, where the City and its remediatioi~~con~°act~o'rr'e`~#'a~~ed Ra~I~i{irf'~12~'`'an~'~ot~t~~'~.
                                                             ro n
               radioacEive materials from the soil.         E:<:hibi~Cr'3PaG               `F3~~Ci ~,~~ti0 :fi».O~i


                      Plaintiffs are requesting an emergency Order granting the following relief:

                  1) An Order directing the inunediate removal of any and all storage containers (roll off bins)
                     used by the remediation contractor in the remediation of Radium 226 and other toxic
                     materials to safeguard the health, safety and welfare of the Gert Town neighborhood
                     which is the subject of this matter. The presence of storage containers (roll off bins) in
                     front of residential property on a public street is causing a fear of contracting cancer and
                     other diseases. It is also causing fear, fright and emotional distress because the containers
                     either had radioactive contaminated soil in them or still have radioactive contaminated
                     soil in them. (Exhibit "A ", photographs; Exhibit "B', Roadwork Notice and Frequency
                     Asked Questions)                                                     ..
                   2) An Order directing the immediate production of the results of any and all soil samples,
                      environmental testing, and shzdies that identify the nature of the contaminants, the
                      amount of contamination, and the IeveIs of exposure that may pose a health risk to the
                      putative class. Plaintiffs require this information to seek appropriate medical treatment.
                   3) An Order directing the Defendants, their employees, agents, attorneys ancUor anyone
                      acting on their behalf to preserve all evidence relative to Plaintiffs' claims of the presence
                                                                                                    ~~Q~        ~ ~~

                                                                                                                0~
Case 2:19-cv-11377-JTM-JVM Document 1-3 Filed 06/26/19 Page 2 of 13



                       of Radium 226 and other radioactive and/or toxic materials found in the Gert Town
                       neighborhood Located in close proximity to the 34Q0 block of Lowerline Street in New
                       Orleans, Louisiana.
                   4) An Order directing the Defendants to produce the names and addresses of ehe multiple
                      scientists that the City allegedly retained to perform tests to determine that the
                      remediation did not pose a health risk to the residents.
                   5) An Order directing the Defendants to identify, with particularity, all third parties who
                      have performed soil sampluig, testing and studies, fo identify third parties who have the
                      soil samples in their care, custody and control, and to produce a complete chain of
                      custody o£ all contaminants excavated from the 3400 block of Lowerline Street in New
                      Orleans, Louisiana, since May 28, 2019.
                   6) An Order directing the Defendants to produce the results of any testing whrch has been
                      done so that the Plaintiffs can seek appropriate medical care and monitoring and the
                      attorneys can seek immediate discovery from parties within the exclusive control of this
                      infoiTnation.
                   7) An Order directing the Defendants to immediately produce all documents obtained from
                      the U.S. Enviromnental Protection Agency, Louisiana Department of Environmental
                      Quality, Agency for Toxic Substances and Disease Registry or other third parties in the
                      interest of public safety and welfare.
               The reasons in support of this motion axe more fully discussed in the attached memorandum.
                                                         RESPECTFULLY SUBMITTED BY:



                                                         Suzette P Bagneris (LSBA o. 22241)
                                                         Emile A. Bagneris, III (LSBANo. 22240)
                                                         THE BAGN~RIS FIRM, LLC
                                                         2714 Canal Street, Suite 403
                                                         New Orleans, Louisiana 701I9
                                                         Telephone: (504) 810-3995
                                                         Email: sbagneris@bagnerislawfum.com

                                                         Madrb Banderies (LSBANo. 25339)
                                                         Post Office Box 56458
                                                         New Orleans, Louisiana 70156
                                                         Telephone:(504)218-4815
                                                         Facsimile: (504) 324-0684
                                                         Email: madro@bandarieslaw.com

                                                         Steven 7. Rando (T.,SBANo. 23265)
                                                         3530 Canal. Street
                                                         New Orleans, Louisiana 701 I9
                                                         Telephone: (504) 486-7122
                                                         Facsimile: (504) 486-7102
                                                         Email: Steve@randolawcom

               PLEASE SERVE:

               CITY OF NSW ORLEANS
               Through New Orleans City Attorney
               Sunni 7. LeBeouf
               City of New Orleans
               Law Deparhnent
               1300 Perdido Street, 5~' Floor —Room E503
               New Orleans, Louisiana 70112

               ARS ALEUT REMEDIA'~IO1V, LLC
               Tturough its registered agent for service of process:
               CORPORATION SERVICE COMPANY
               320 Somerulos Street
               Baton Rouge, Louisiana 70802
Case 2:19-cv-11377-JTM-JVM Document 1-3 Filed 06/26/19 Page 3 of 13


                                                                                                     C' 7i -~
                                                                                                           I•



                              CIVIL DISTRICT COURT FOR THE PARISH OF ORLI;z1~St'.?,;                        D F1 2' %~~

                                                   STATE OF LOUISIANA                                     t;~%\J L
                                                                                                 ~~,~ ;T~,iC~i COURT
               NO.2019-6135                              DIVISION "A"                        S~C't'ION 16



                                           ERIC LASSATR, PATR.ICIA LASSAIR
                                            ANA TE~EdACKS &THINGS, INC.


                                                            VERSI7S             ~

                          CITY OF NEW ORLEANS AND ARS ALEUT REMEDIATION, LLC

               FTT~ED:
                                                                              DEPUTY CLERK

                               RULE TO SHOW CAUSE/EXPEDITED CONSIDERATION


                       CONCERNING THE FOREGOING MOTION,

                      IT XS ORDERED that the Defendants appear before the Court on the                   day of

                                       2019, at         o'clock            .M., why the Plaintiffs' Motion and

               Order Commanding the Defendants to Take Im~rzediate Actions to Pzotect the Health, Safety and

               Welfare of alI Putative Class Members and to Identify and Preserve Evidence should not be

               gzanted.

                      New Orleans, Louisiana, on this             day of                       , 2019.




                                             HON. ELLEN HAZEUR,
                                             DISTRICT JCTDGE, DIVISION "A"



               PLEASE SERVE:

               CITY OTC' NEW ORLEANS
               Through New Orleans City Attorney
               Sunni J. LeBeouf
               City of New Orleans
               Law Department
               1300 Perdido Street, St'' Floor —Room E503
               New Orleans, Louisiana 70112

               ARS ALEUT REMEDIATION, LLC
               Through its registered agent for service of process:
               CORPORATION SE1tVICE COMPANY
               320 Somerulos Street
               Baton Rouge, Louisiana 70802
Case 2:19-cv-11377-JTM-JVM Document 1-3 Filed 06/26/19 Page 4 of 13

                                                                                                            ~.. ~'
                                                                                                      ~' ;~.r
                              CIVIL DISTRIC"1' COURT FOR THE PARISH OF ORLE~VS,,,,, ~~ p.S %: jf';
                                                                           'l,, -
                                               STATE OF LOUISIANA
                                                                                    Ci`l~~!
               NO.2019-6195                              DIVISION "A"                        SE~T~O~~~Y~ ~' G'J ~ ~



                                           ERIC LASSAIR, PATRICIA LASSAIIt
                                            AND TELEJACKS & THTNGS, TNC.


                                                            VERSUS

                          CITY OF NEW ORLEANS AND ARS ALEUT REMEDIATION, LT,C

               FIL~b:
                                                                             DEPUTY CLEitK

                     PLAINTII+'FS' MEMORANDUM IN SUPPORT MOTION ANA ORDER
                  COMIVtANDING THE DEFENDANTS TO TAKE ACTIONS TO PROTECT TF3E
                HEALTH SAFETY AND WELFARE OF ALL PUTATIVE CLASS MI~MBERS AND TO
                                   IDENTTFYAND PRESERVE EVIDENCE

                                          EXPEDITER HEARING REO'[T~STED

               MAY IT PLEASE THE COURT:

                      Expedited consideration of this motion is necessary due to the immediate health

               threat posed to hundreds of New Orleanians who live in close proximity to the 3400 block

               of Lowerline Street in New Orleans, Louisiatna.

                      Plaintiffs, and a putative class of similarly situated persons, are current or former

               resident, home owners and/or business owners living and/or working within close proximity to

               the 3400 block of Loweriine Street in New Orleans, Louisiana, where fhe City identified the

               presence of Radium 226 and other radioactive materials in 2013, secreted that knowledge from

               the public until May 18, 2019, and performed ari excavation (remediation) of Radium 226 and

               other radioactive materials beguming on May 28, 2019.

                      This area is in close proximity to a former U.S. EPA Superfund Site located the former

               warehouse where the Thompson-f~aywood Chemical Company once stood, and an O'Reilly

               Auto Parts stone now sits at 7600 Earhart Boulevard in New Orleans, Louisiana. The building,

               that has been converted into an O'Reilly Auto Parts, was formerly a warehouse owned by

               Harcros. Between 1941 until 1977, the property was operated as a pesticide plant owned and

               operated by the Thompson-Haywood Chemical Company, a predecessor of defendant THAN.

               Beginning in 1977, the subject property was used as a warehouse storing industrial and dry

               cleaning chemicals and pesticides. In 1981, Harcros purchased the subject property. Tn 1989,




                                                                                               '~
                                                                                            1~:" :~.~ i~
                                                                                                       3> i iu f M~ r~i
Case 2:19-cv-11377-JTM-JVM Document 1-3 Filed 06/26/19 Page 5 of 13



               Harcros and T~-IAN, ui conjunction with the Louisiana Deparhnent of Environmental Quality,

               began a remedial clean-up of the plant site. After the clean-up, there were permanent land-use

               restrictions and environmental restrictions regarding excavating the site.

                         Upon information and belief, the Defendant CITY O~ NEW ORLEANS was informed

               in 2013 of the presezice of radioactive materials in the subsurface soil located at or near

               Lowerline Street and Edinburg Streets in New Orleans, Louisiana. This discovery was made

               while scanning for security threats in preparation of hostuig the 2013 Superbowl in New Orleans,

               Louisiana.

                        Despite having knowledge of the presence of hazardous radioactive materials in the sub-

               surface ~~il incafe~i
                            _        of ~r near T.nwerline
                                            _-- --          RtrPpt -----
                                                    ------~ ------- anA ------...._D
                                                                         Rrlinhnra ..~
                                                                                     Sh•eatc    in ......
                                                                                       ........ ... N~~z~ (~rlaanc     T n,,;c;a„a
                                                                                                          ......~..,,, ...,....,.,,....,

               the City took no action to wam and/or to protect Plaintiffs, other residents or other business own-

               ers of the presence of soil contamination, the risk of exposure to Radium-226 and radiation; the

               reasonable steps to take in an emergency when exposed; the health effects that are common to

               exposure; how a person can tell if they have been exposed; and short andlor long term health ef-

               fects associated with exposuxa to Radium-226 and radiation. The discovery of a hazardous condi-

               tion was secreted from the public.

                        In 2018, the Defendant City decided to remediate the presence of underground material

               producing radiation below the road surface at the intersection of Lowerline Street and Coolidge

               Court. The Defendant City quietly retained a maintenance contractor, Defendant ARS, in De-

               cember 2018 to remove and dispose of what had been identified as hazardous material located

               beneath the surface of the Lowerline Street and Coolidge Court intersection.

                       Once remediation efforts ensued, the Defendants City and ARS, and the Louisiana De-

               partment of Environmental Quality, discovered that the contamination area was larger than origi-

               natty anticipated and would need to be addressed as part of a subsequent effort. Since that time,

               the Defendant City and tl~e U.S. Environmental Protecrion Agency and the Louisiana Depart-

               meat of Environmental Quality have collaborated to develop a remediation plan to address the

               contamination area on Lowerline Street between Olive and Edinburgh streets. Furthermore, mul-

               tiple scientists and experts were consulted regarding health risks for short and long term expo-

               sores, and the risk that the remediation would pose to human health.

                        Tn advance of the commencement remediation work, on May 1$, 2019, representatives

               from the City's Health Department and the Department of Public Works canvassed a five block
Case 2:19-cv-11377-JTM-JVM Document 1-3 Filed 06/26/19 Page 6 of 13



               radius of the location and placed reading materials entitled "Construction Notice" in mailboxes

               and on doors of residents and business owners. (Exhibit "A ", Construction Notice) The docu-

               ment is a far cry from a mundane notice regarduig construction activity; instead, it notifies resi-

               dents and business owners for the vezy first time that contaminated soil was discovered in the

               3400 block of Lowerline Street near the intersection of Lowerline and Coolidge Streets. It ad-

               vises them that on May 28, 2019, the U.S. EPA, Louisiana Department of Environmental Quality

               and City will begin removing radiation contaminated soil. It notifies them that the radiation has

               been there for "some time, and is being removed out of an abundance of caution." It advises

               them to expect mediation crews wearing "personal protective equipment including disposable

               nnvr~rallc    and b
               _., . _.»..., »..,~ aln~~Pc  r~iirino
                                    . . _., ...».     nneratinnc
                                                  u,b .,t.,_,»...,.....°' a
                                                                          7t nntifiPc
                                                                           ............. therm     that rartinart;.~P
                                                                                         ...............,.,......,....,       ,,,atAr;al~ .:,;11
                                                                                                                       ~. ... ...,.....,.,..,., ...., 1,P
                                                                                                                                                      ..., „l~~P~i
                                                                                                                                                           ~,.~,..,.,~.



               in storage containers in their neighborhood. The "Construction Notice" was attached to a listing

               of "Frequently Asked Questions" regarding exposure to Radium-226 and radiation. (Exhibit

               "B ", Frequently Asked Questions)

                          On Tuesday, May 28, 2019, excavation and remediation work began in the subject neigh-

               boyhood. Crews have excavated the site wearing personal protective equipment including dispos-

               able coveralls and gloves necessary to limit theiz exposure to to~rins, while Plaintiffs and other

               residents, home owners and business owners have been exposed to contamination without pro-

               tection. Underground materials have been excavated and placed in large containers on the site,

               just feet from the homes of Gert Town residents.

                          Receipt of the "Construction Notice and Frequently Asked Questions" and remediation

               activities in the neighborhood was shocking, altuming and disturbing to residents, home owners

               and business owners in the subject neighborhood. It was also alarming to former residents, home

               owners and business owners in the subject neighborhood who saw televised and print media

               news stories regarding Radium-226 and radiation being underground for "some time," prior to

               discovery in 2013. What's more, it has caused the community great concern that the Defendant

               City had actual knowledge of the hazardous materials in 2413 and failed to warn residents of the

               hazardous condition of the soil, thereby exposing them to illness and death as a result of radia-

               tion contamination.

                          Despite assurances fiom representatives of the Defendants City, ARS, and governmental

               agencies; the residents and business owners in the subject area have been very alazmed and have

               experienced emotional distress regarding their exposure to radioactive materials at the site.
Case 2:19-cv-11377-JTM-JVM Document 1-3 Filed 06/26/19 Page 7 of 13



                      Plaintiffs were not relocated during remediation. They were not given an opportunity to

               relocate; and/or provided wide personal protective gear during the ~•emedzation process. And, to

               date no officials from the City, the LDEQ, or the U.S. EPA have held public meetings with them

               to communicate exactly what contamitlation the community was exposed to and what the health

               risks are associated with the exposure.

                      At this present tune, eve roll off bins are sitting within feet of residential property

               on the 3400 block of Lowerline Street. The bins are fenced with chain link fencing and

               there ai•e warning signs posted on the fences. Plaintiffs do not know if the roll off bins sit-

               ling in their commnnify contain Radium 226 and other radioactive materials. City officials

               have refirce~l to rnme to the enmmnnity fn rlicrncc the rvmnriiafinn nffnrfc anri thn nntPntial


               health risk. This failure to communicate, coupled with the location of roll off bins and the

               fencing, is causing extreme fear, anxiety and emotional distress. There is a NORD-oper-

               ated community pool witI~in one block of this environmental hotspot.

                      As such, Plaintiffs are requesting that the Court issue orders in the interest of pro-

               tecting the public. ~'laintffs request the following:


                      Plaintiffs are requesting an emergency Order granting the following emergency relief

                  1) An Order directing the immediate removal of any and all storage containers (roll off bins)
                     used by the remediation contractor in the remediation of Radium 226 and other tonic
                     materials to safeguard the health, safety and welfare of the Gert Town neighborhood
                     which is the subject of this matter. The presence of storage containers (toll off bins) in
                     front of residential property on a public street is causing a fear of contracting cancer and
                     other diseases. It is also causing fear, fright and emotional distress because the containers
                     either had radioactive contaziunated soil in them or still have radioactive contaminated
                     soil in them. (Exhibit "tl ", photographs; Exhibit "B ;Roadwork Notice and Frequency
                     Asked Questions)
                  2) An Order directing the immediate producrion of the results of any anti all soil samples,
                     environmental testing, and studies that identify the nature of the contaminants, the
                     amount of contamination, and the levels of exposure that may pose a health risk to the
                     putafrve class. Plaintiffs require this information to seek appropriate medical treatment.
                  3) An Order directing the Defendants, their employees, agents, attorneys and/or anyone
                     acting on their behalf to preserve all evidence relative to Plaintiffs' claims of the presence
                     of Radium 226 and other radioactive and/ox toxic materials found in the Gert Town
                     neighborhood located in close proximity to the 3400 block of Lowerline Street in New
                     Orleans, Louisiana.
                  4) An Order directing the Defendants to produce the names and addresses of the multiple
                     scientists that the City allegedly retained to perform tests to determine that the
                     remediation did not pose a health risk to the residents.
                  5) An Order directing the Defendants to identify, with particularity, all thud parties who
                     have performed soil sampling, testing and studies, to identify third parties who have the
                     soil samples in their care, custody and control, and to produce a complete chain of
                     custody of all contaminants excavated from the 3400 block of LowerIine Street in New
                     Orleans, Louisiana, since May 28, 2019.
Case 2:19-cv-11377-JTM-JVM Document 1-3 Filed 06/26/19 Page 8 of 13



                 6) An Order directing the Defendants to produce the results of jury testing which has been
                    done so that die Plauitiffs can seek appropriate medical care and moiutoring and the
                    attorneys can seek immediate discovery from parties within the exclusive control of this
                    information.
                 7) An Order directing the Defendants to immediately produce all documents obtained from
                    the LJ.S. Environmental Protection Agency, Louisiana Department of Environmental
                    Quality, Agency for Toxic Substances and Disease Regishy or other Hurd parties in the
                    interest of public safety and welfare.
                 Plaintiffs offer the following jurisprudence in support of their contention that the presence of

                 Radium 226 and other radioactive materials in close proximity to their homes, businesses,

                 schools and a public pool poses a serious danger to human health: Hickman v Exxon Mobil

                 Corporatzon, 255 So.3d 1097 (La. App. 1 Cir. August 8, 2018); Lester- a Exxon Mobil Corp.,

                 102 So.3d 148 (La. App. Sty' Cir. 2012); Marin v Exxon Mobil Corp., 48 So.3d 234 (La. 2010);

                 Hill v Exxon Mobil Corp., (E.D. La. 2013); Grefer v ~41pha Technical, 901 So.2d 117 (La.

                 2005}; In the matter of Gen. Permitfor Dischargesfrom Oil &Gas Exploration, 70 So.3d 101

                 (La. ISM Cir. App. 2011); Eagle Pipe &Supply, Inc. v Amerada Hess Coip., 47 So3d 428 (La.

                 App. 2010); Train v Colorado Public Interest Research Group, Irzc., 426IJ.S. 1, 96 S.Ct. 1938,

                 48 L.Ed.2d 434 {1976); Waste Management of La. v Tadlock Pipe & Equip., 889 So.2d 457

                 (La. App. 3`d Cir. 2404).

                                                   RESPECTFULLY SUBMITTED BY:



                                                   Suzette Pl/Bagneris {LSBr6(No. 22241)
                                                   Emile A. Bagneris, III (LSBANo. 22240)
                                                   THE BAGNERIS FIRM, LLC
                                                   2714 Canal Street, Suite 403
                                                   New Qrleans, Louisiana 70119
                                                   Telephone: (504) 810-3995
                                                   Email: sbagneris@bagnerislawfirm.com

                                                   Madro Banderies (LSBANo. 25339}
                                                   Post Office Box 56458
                                                   New Orleans, Louisiana 70156
                                                   Telephone: (504) 218-4815
                                                   Facsimile: (504) 324-0684
                                                   Email: madro@bandarieslaw.com

                                                   Steven J. Rando (LSBA No. 23265)
                                                   3530 Canal Street
                                                   New Orleans, Louisiana 70119
                                                   Telephone: (504) 486-7122
                                                   Facsimile: (504) 486-7102
                                                   Email: Steve@randolaw.com
Case 2:19-cv-11377-JTM-JVM Document 1-3 Filed 06/26/19 Page 9 of 13

                                                 '"'3^~' f~ ~»~
Case 2:19-cv-11377-JTM-JVM Document 1-3 Filed 06/26/19 Page 10 of 13
    Case 2:19-cv-11377-JTM-JVM Document 1-3 Filed 06/26/19 Page 11 of 13
                                    .(~, ~91CY ~F (VEYI~ ORG.EA~fS
  `~y                               ~,~




                                        (~~~~~~~s~te~'~ ~~~o~e                               3.
                                                                   ~tJ1P ~I1'~ ~ D r~~l 2~ ~
                               4~~~~~~o~e ~~~~~~~ ~~8~~~ t~ ~dAc~ba~~~~j                  -
                                           ~Eay :1~9 ~~~.9                     C 4 er ! L
                                                                     ~t5~'~1CT DOUR i
The Environmental Protection Agency (EPA), the Louisiana Department of Environments! Quality (LDEQ)
and the City of New Orleans will begin removing radiation contaminated soil found in the 3400 block of
Lowerline Street near the intersection of Lowerl~ne and Coolidge streets on Tuesday, May 28, 2019.
The origin of the material is unknown and while ifi has been present for some time, it is being removed
out of an abundance of caution.

dVha~ fa Expect: The excavation, removal and
disposal operations will require temnnr~ry n[~c~~rP
of Lower(ine St. between Olive and Edinburgh
streets and Coolidge G`~t. between Lowerline and
Pine streets. Crew members will wear Personal
Protective Equipment (PPE} including disposable
coveralls and gloves during operations.

All excavated material and soil wil( be placed in ral!
off bins for safe removal from the area.
Representatives from EPA, LDEQ and the City wil{ b~
ansite throughout operations to answer questions
and be sure that any possible exposure is below the
established limits.

Traffic flow will be restricted by barricades and
plastic sheeting may be used to protect the ground
around the excavation:~IVl~tal and silt fencing will a(so prevent access to file excavation site and any
possible runoff.

Residents should plan`~tripark on side streets during the excavation work. UVeafher perrti'itting, work will
begin on Tuesday, May_.28 and will take approximately two weeks to complete. Crews will be p~r,mitted
to work from .7 a.m.,to _._.
                        sunset, .                                  _ . . --.-u4-
                                                                         --                  -
Questions may be d'i'rectetl t6 504-:57.9369 or ~~oadwork@Hole. av:        ~- ~     ~~            ~   y

Thank you for your patience.


                                                    -ov~r-
         Case 2:19-cv-11377-JTM-JVM Document 1-3 Filed 06/26/19 Page 12 of 13
  How did U.S. Environmental Protection Agency (EPP.) get involved?
   U.S. EPA used its authority under the Comprehensive Environmertal Response, and Compensation, Liability Act (CERCIA).
  CERCLA, also known as "Superfund," is a !aw designed to help cleanup abandoned waste facilities.
  How do i detect radiation?
  You cannot sense radiation. Radiation can only be detected using specialized instruments. Emergency responders are skilled it
  using these instruments.
 Viihat happens when f am exposed to radiation?
 You may not experience any health effects. A very large dose of radiation may cause skin burns, nausea and vomiting. If you
 have these symptoms, seek medical attention immediately.

 U~hat are common sources of radiation?' .
 Low levels of radiation come from a number of sources. These include natural background. They also include sources such as
 medical x-rays.

 What are the reasonable steps to take in an emergency?
 Follow safety instructions from pubic officials. Minimize the time you spend in areas with elevated radiation levels. Avoid areas
 where radiation levels are eleva#ed.

 What happens ►vhen ! am exposed to radiation?
 Yau may not experience any health effects, A very large dose of radiation may cause skin burns, nausea and vomiting. If you
 have these symptoms, seek medics( attention immediately.

 liow can I tell if I have been exposed?
 Skin burns, nausea and vomiting can result from large doses of radiation. Seek medical attention immediately ff you have these
 symptoms. If you thinkyou have been contaminated, shower and change into clean clothes. Place contaminate clothing in a
 plastic bag and seal it. Pfaca the bag as far away as possible form humans and animals. Bagged clothing can be examined later
 to determine if vau were contaminated.

 What shou)d I do if t am asked to shelter-in-place?
 Shelter in place means get indoors as soon as possible. Close a(t exterior vents and windows. If needed, use air-conditioning
 (anti heat), preferably in recirculation mode.

 What are you doPng to protect public health and the environment','
 Our primary concern is the health and safety of the public. tNe ars~ working closely with local, state and federal partners to
 remove the contamination and dispose of it off site to a facility that is approved to accept the contaminated soil.

 Mow can Radium-:226 and, radiation ~ifect:my health?
  Everyone is exposed to low levels of radium in nature. Eating or inhaling higher levels of radium over a long:period can lead to
-'fieaith problems` Direct°exposure to radiation from the breakdown of radium226~can damage our~ceils. Over time, cell damage
  can lead to specific types of cancer.                                              _
-~There,is no direct exposure~to~radfum s~nce?it hasnot been 9ngestec! and inhaled:Exposure,~Co~liigh+t~vels~isf~radiU~n may ~ "
                                                                                                                               .-.,
  anerease your, ns~of~eveloping.borie, fiver„breast and somebloodcancers, anemia ,(a: problem:wlth the:blood), fractured teeth
  and cavities, and "cataracts in the eyes. Some of these health problems may take years to develop.
 How► should dust contaminatign be controlled during remediation work?
 EPA has determined the best engineering controls are water and moderation. dust will be addressed with water, but ff readings
 on the perimeter of the excavation site show a reading of higher than 20 micro R per hour a containment tent may be
 considered, At this time EPA does not anticipate a containment terrt as a necessary precaution. EPA will have onsite monitors at
 the perimeter of the roadway and also, in the excavation site(s). P,ir sampling units will also be in place during operations.
 Pumps pull air samples throughout excavation to confirm that operations are safe. The air monitors provide results within
 minutes of air samples.
Case 2:19-cv-11377-JTM-JVM Document 1-3 Filed 06/26/19 Page 13 of 13


                                                                                                      y- ~ i-a r—
                                                                                                      ~~




                               CIVIL DISTRICT COURT FORiTHI~ PARISH OF
                                                                 ~ ~
                                                    STATE OF'L UISIANA

                NO.2019-6195                              DTVISTON "A"
                                                               ~ :



                                            ERIC LASSATR, PATRICIA LASSAIR
                                             AND 'TEL~JACKS &THINGS, .INC.


                                                            VERSUS              ~

                           CITY Or NEW ORLEANS AND ARS ALEUT I                                     ,LLC

                FIIED:
                                                                              LLP VTIAJ




                       CONCERI~TING THE FOREGOING MOTION,

                       TT TS ORDERL'D that the Defendants appear before the Court on the .~~ day of

                      ~~(1~           , 2019, at ~Q:'.~ o'clock        ~- .M., why the Plaintiff   Motion and

                Order Commanding the Defendants to Take Immediate Actions to Protect the           ealdz, Safe      and

                Welfare o£ all Putative Class Members and to Identify and Preserve Evidence        could not be

                granted.                                           ,

                       New Orleans, Louisiana, on this            day of
                                                                              ~uN z a zoos     ,   )19.




                                                          NDGE, DNISION "A"

                                                             D. Nicole Sheppard
                                                             Judge -Division "J"
                PLEASE SERVE:

                CITY OF NEW ORLEANS
                Z'luough New Orleans City Attorney
                Sunni J. LeBeouf
                City of New Orleans
                Law Deparhnent
                1300 Perdido Street, 5«' Floor —Room E503
                New Orleans, Louisiana 70112

                ARS ALEUT REMEAIATTON, T.LC
                Tlu~ough its registered agent for service of process
                CORPORATION SERVICE COMPANY
                320 Somerulos Street
                t3aton Rouge, Louisiana 70802
